DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on September 26, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficiently slowly” in claim 4 is a relative term which renders the claim indefinite. The term “sufficiently slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “sufficiently slowly” is not defined in the specification, thus it is unclear what Applicant regards as a removing step occurring “sufficiently slowly.”
Claim 4 recites the limitation "said removing step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that none of the claims preceding claim 4 recites a “removing step” thus the phrase lacks antecedent basis in claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., (US 2002/0064484).
For claim 1, Lin et al., teach a method for separating components of a fluid sample comprising loading a container with a fluid mixture (paragraph 0039) wherein the container comprises a top, bottom, and a collapsible sidewall between the top and bottom (paragraph 0030, #’s 26, 28, 30).  Lin et al., also teach rotating the container in a centrifuge (paragraph 0040) until the mixture is separated into at least two components (paragraph 0040), and ejecting blood serum (second component) from the container (paragraph 0040).
For claim 8, Lin et al., teach the sample being blood, and the first component being red blood cells (paragraph 0040).
For claim 12, Lin et al., teach the sidewall collapsing due to centrifugal loading on the container (paragraph 0040).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (US 2002/0064484) in view of Chapman et al., (US 2013/0045852).
Regarding claims 9 and 10, Lin et al., do not teach adding a medium density separation fluid to separate components of the sample.
Chapman et al., teach a centrifuge separation method wherein a medium density fluid which has a density intermediate between the densities of at least two constituents of the sample (paragraph 0178).  Chapman et al., also teach the medium density fluid being suitable for extracting the buffy coat (white blood cells) and platelet rich plasma (paragraph 0246).  Chapman et al., teach that it is advantageous to utilize a medium density fluid as a means of separating fractions of a mixture based on their density (Abstract, paragraph 0001).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Lin et al., wherein a medium density fluid is added in order to separate fractions of a mixture based on their density as taught by Chapman et al.
Allowable Subject Matter
Claims 2, 3, 5-7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a method for separation of components of a fluid mixture comprising the limitations set forth in claims 2, 3, 5-7, and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798